DETAILED ACTION
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricco (US 2008/0092855).

    PNG
    media_image1.png
    695
    776
    media_image1.png
    Greyscale

Annotations on Ricco Fig 1
Regarding claim 1, Ricco discloses an electromagnetically (fig 1, electromagnet 29, par 0017) actuatable inlet valve (valve body 8, par 0018) for a high- pressure pump (fuel injector pump, par 0014), the inlet valve comprising a valve member (open close element 48, connected to sleeve 32, par 0022), 
Regarding claim 2, Ricco discloses the inlet valve as claimed in claim 1, characterized in that at least one elastically and/or plastically deformable contour (elastic o-ring, par 0023; or alternatively, fig 2 resting surface 59 and elastically deforming area 72, par 0029), which bears on an opposing part of the cylinder head of the high-pressure pump, forming the seal, is arranged on the magnet sleeve. 
Regarding claim 3, Ricco discloses the inlet valve as claimed in claim 2, characterized in that the contour is integrally formed on the magnet sleeve (fig 2 resting surface 59 and elastically deforming area 72, par 0029).

Regarding claim 5, Ricco discloses the inlet valve as claimed in claim 2, characterized in that the contour takes the form of a sharp edge (fig 2 resting surface 59, par 0029; the surface is pressed into shim 61 to form a seal, par 0026; which forms a pressure concentration on resting surface 59 – this concentration of pressure due to a reduction is surface area is being interpreted as sharp, as described in applicant’s specification page 8 and applicant’s fig 4 ). 
Regarding claim 6, Ricco discloses the inlet valve as claimed in claim 2, characterized in that the contour takes the form of an elastically resilient collar (o-ring, par 0023). 
Regarding claim 7, Ricco discloses the inlet valve as claimed in claim 2, characterized in that the contour is of spherical formation (o-ring is depicted with two spherical cross sections – spherical is being broadly interpreted to mean circular cross section; examiner notes that applicant’s fig 6 depicts spherical formation as a slight curvature on the sealing surface, See applicant’s spec page 9). 
Regarding claim 8, Ricco discloses the inlet valve as claimed in claim 2, characterized in that the contour takes the form of a self-contained ring enclosing the interior space (o-ring, par 0023). 
Regarding claim 9, Ricco discloses the inlet valve as claimed in claim 1, characterized in that the magnet sleeve is composed of a metallic material (casing 53, implicitly also the lower portion 54, is made of non-magnetic metal material, par 0023). 
Regarding claim 10, Ricco discloses the inlet valve as claimed in claim 1, characterized in that the magnet sleeve is configured to be affixed to the cylinder head of the high-pressure pump by a fastening element (ring nut 69 with annular rim 68 pressed against annular projection 67, par 0026) such that a pretension is applied to the seal (resting surface 59 is pressed against shim 61, par 0027). 



Regarding claim 13, Ricco discloses the high-pressure pump as claimed in claim 12, characterized in that the contour is integrally formed on the magnet sleeve (fig 2 resting surface 59 and elastically deforming area 72, par 0029).
Regarding claim 14, Ricco discloses the high-pressure pump as claimed in claim 13, characterized in that the contour of the magnet sleeve together with a sealing face of the cylinder head forms the seal (fig 1, depicts internal face of housing 2 against o-ring, par 0023). 
Regarding claim 15, Ricco discloses the high-pressure pump as claimed in claim 12, characterized in that the contour takes the form of a sharp edge (fig 2 resting surface 59, par 0029; the surface is pressed into shim 61 to form a seal, par 0026; which forms a pressure concentration on resting surface 59 – this concentration of pressure due to a reduction is surface area is being interpreted as sharp, as described in applicant’s specification page 8 and applicant’s fig 4). 
Regarding claim 16, Ricco discloses the high-pressure pump as claimed in claim 12, characterized in that the contour takes the form of an elastically resilient collar (o-ring, par 0023). 
Regarding claim 17, Ricco discloses the high-pressure pump as claimed in claim 12, characterized in that the contour is of spherical formation (o-ring is depicted with two spherical cross sections – spherical is being broadly interpreted to mean circular cross section; examiner notes that applicant’s fig 6 depicts spherical formation as a slight curvature on the sealing surface, See applicant’s spec page 9). 
Regarding claim 18, Ricco discloses the high-pressure pump as claimed in claim 12, characterized in that the contour takes the form of a self-contained ring enclosing the interior space (o-ring, par 0023). 

Regarding claim 20, Ricco discloses the high-pressure pump as claimed in claim 11, characterized in that the magnet sleeve is configured to be affixed to the cylinder head of the high-pressure pump by a fastening element (ring nut 69 with annular rim 68 pressed against annular projection 67, par 0026) such that a pretension is applied to the seal (resting surface 59 is pressed against shim 61, par 0027). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GEOFFREY S LEE/Examiner, Art Unit 3746